Two Peachtree Pointe 1555 Peachtree Street, N.E. Atlanta, Georgia 30309 404-892-0896 www.invesco.com August 30, 2012 VIA EDGAR Mr. Rufus Decker Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Invesco Ltd. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2011 FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2012 RESPONSE LETTER DATED JULY 17, 2012 FILE NUMBER: 1-13908 Dear Mr. Decker: This letter sets forth the request of Invesco Ltd. (the “Company”) for an extension until October 12, 2012 of the deadline for our response to your comment letter, dated August 28, 2012, relating to the Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2011, filed with the Securities and Exchange Commission (the “Commission”) on February 24, 2012, the Form 10-Q of the Company for the period ended March 31, 2012, filed with the Commission on May 2, 2012, and the Response Letter filed with the Commission on July 17, 2012. The Company would like to respond to the Commission's comment letter by October 12, 2012. We believe that this additional time is needed to internally discuss and agree upon the Company's responses to your comments and disclosures that will be included in the Form 10-Q for the period ended September 30, 2012. If you have any questions regarding this letter, please do not hesitate to call me, Loren Starr, at (404) 479-2970. Very truly yours, /s/Loren M. Starr Loren M. Starr Chief Financial Officer cc:Ernst & Young LLP
